Exhibit 10.2

 

EXECUTION COPY

 

SECOND TEMPORARY WAIVER AGREEMENT (this “Agreement”), dated as of August 14,
2009, to the Fourth Amended and Restated Credit Agreement dated as of
January 31, 2005 (as heretofore amended, supplemented or otherwise modified, the
“Credit Agreement”), among ACCURIDE CORPORATION, a Delaware corporation (the
“U.S. Borrower”), ACCURIDE CANADA INC., a corporation organized and existing
under the law of the Province of Ontario (the “Canadian Borrower”, and, together
with the U.S. Borrower, the “Borrowers”), the banks, financial institutions and
other institutional lenders party thereto (collectively, the “Lenders”) and
CITICORP USA, INC., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), is entered into by and among the Borrowers, the
other Loan Parties and the Lenders.

 

W I T N E S S E T H :

 

A.            WHEREAS, the Borrowers, the Lenders, and the Administrative Agent
are parties to the Credit Agreement;

 

B.            WHEREAS, pursuant to the Credit Agreement, the Lenders have made
certain loans to the Borrowers;

 

C.            WHEREAS, as a result of the then likely occurrence of certain
Events of Default under the Credit Agreement, the Administrative Agent and the
Lenders entered into that certain Temporary Waiver Agreement (the “First
Temporary Waiver Agreement”), dated as of July 1, 2009, whereby the Lenders
agreed to temporarily waive the Scheduled Defaults until the Temporary Waiver
Termination Date as so defined therein (hereinafter defined as the “First
Temporary Waiver Termination Date”);

 

D.            WHEREAS, the additional Event of Default set forth in Schedule 2
attached hereto (the “Additional Default”) is expected to occur on or before the
Second Temporary Waiver Termination Date (as defined below);

 

E.             WHEREAS, the Administrative Agent and the Lenders will, if the
Scheduled Defaults occur and remain continuing as a result of the First
Temporary Waiver Termination Date occurring or the Additional Default occurs and
remains continuing, be entitled to exercise all of their rights and remedies
under the Credit Agreement, the other Loan Documents and applicable law (such
rights, remedies and actions, collectively, “Enforcement Actions”), including
without limitation, to declare to be immediately due and payable the outstanding
principal of the Advances, all accrued interest thereon and all fees and other
obligations owing to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents;

 

F.             WHEREAS, certain Lenders identified to the U.S. Borrower have
formed a steering committee (the “Steering Committee”), provided that members of
the Steering Committee shall not assume any additional duties or obligations as
a result of being on the Steering Committee;

 

G.            WHEREAS, each Borrower acknowledges and agrees that it shall
continue to not request any Advances, Letters of Credit or other extensions of
credit under the

 

--------------------------------------------------------------------------------


 

Credit Agreement during the Second Temporary Waiver Period (as defined below),
except as contemplated in Section 4.7 hereof;

 

H.            WHEREAS, the Borrowers have requested that the Lenders agree to
extend the temporary waiver of the Scheduled Defaults and temporarily waive the
Additional Default through the Second Temporary Waiver Termination Date (as
defined below) in order to afford the Borrowers an opportunity to propose an
amendment to or restructuring of its obligations under the Credit Agreement and
the other Loan Documents that is acceptable to the Lenders (in their sole
discretion); and

 

I.              WHEREAS, the Lenders have agreed to such request, subject to the
terms and provisions set forth in this Agreement, and without any advance
understanding or agreement by the Lenders to consent to any proposed amendment
to or restructuring of the Credit Agreement or the consummation of any
transaction for which consent or waiver would be required under the Credit
Agreement or the other Loan Documents.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.           Definitions.  Capitalized terms used herein (including in
the recitals) but not defined herein have the meanings assigned to them in the
Credit Agreement or the First Temporary Waiver Agreement (as applicable).

 

SECTION 2.           Acknowledgements.

 

2.1           Amount of Obligations.  Each Loan Party acknowledges and agrees
that (a) as of 5:00 pm New York time on the date hereof, the Obligations
include, without limitation, the amounts set forth on Schedule 1 attached hereto
on account of the outstanding unpaid amount of principal of, accrued and unpaid
interest on, and fees and commissions related to, the Advances and (b) such Loan
Party is truly and justly indebted to the Lenders and the Administrative Agent
for, or has provided a guaranty for the benefit of the Lenders and the
Administrative Agent with respect to, the Obligations without defense,
counterclaim or offset of any kind, and such Loan Party ratifies and reaffirms
the validity, enforceability and binding nature of such Obligations.

 

2.2           Events of Default.  Each Loan Party (a)(i) acknowledges and agrees
that the Scheduled Defaults would already have occurred and be continuing but
for the First Temporary Waiver Agreement continuing in full force and effect,
(ii) acknowledges and agrees that the Additional Default is likely to occur
during the Second Temporary Waiver Period and (iii) represents and warrants to
the Administrative Agent and the Lenders that no Default or Event of Default
(other than the Scheduled Defaults and the Additional Default) has occurred and
continues to exist as of the Second Waiver Effective Date (as defined below) and
(b) absent the agreement of the Lenders to extend the temporary waiver of the
Scheduled Defaults and to temporarily waive the Additional Default as provided
in this Agreement, the Administrative Agent and the Lenders would be entitled,
following the occurrence and during the continuance of

 

2

--------------------------------------------------------------------------------


 

such Scheduled Defaults or Additional Default, at any time to take any and all
Enforcement Actions.

 

2.3           Collateral.  Each Loan Party ratifies and reaffirms the validity
and enforceability (without defense, counterclaim or offset of any kind) of the
Liens granted to secure any of the Obligations by such Loan Party to the
Administrative Agent, for the benefit of the Lenders, pursuant to the Collateral
Documents to which such Loan Party is a party.  Each Loan Party acknowledges and
agrees that all such Liens granted by such Loan Party shall continue to secure
the Obligations from and after the Second Waiver Effective Date.  Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, pursuant to the Collateral Documents to which such Loan Party is a party,
the Obligations are secured by Liens on all of such Loan Party’s assets to the
extent required by the Collateral Documents, and each Loan Party will, at the
reasonable request of the Administrative Agent or any of the Lenders, deliver to
the requesting party documents evidencing the validity and enforceability of
such Liens.

 

2.4           Not an Arrangement with Creditors.  Each of the parties hereto
acknowledges that this document is a temporary waiver in accordance with the
terms hereof and should not be construed as an arrangement by any Loan Party
with its creditors.

 

SECTION 3.           Temporary Waiver.

 

3.1           Second Temporary Waiver Period.  Subject to the terms and
conditions of this Agreement, the Lenders party hereto agree to temporarily
waive the Scheduled Defaults and the Additional Default during the period from
and including the Second Waiver Effective Date until the earliest to occur of
(the date of such occurrence, the “Second Temporary Waiver Termination Date”;
and such period, the “Second Temporary Waiver Period”) (a) 5:00 P.M. (New York
City time) on September 15, 2009, (b) the occurrence and continuance of an Event
of Default that is not a Scheduled Default or an Additional Default, (c) the
date of payment of the interest payment due and owing on August 1, 2009 (the
“Senior Subordinated Notes Interest Payment”) to the holders under the U.S.
Borrower’s 8½% Senior Subordinated Notes due 2015 (the “Senior Subordinated
Notes”), (d) the date of delivery by the U.S. Borrower of a Senior Subordinated
Notes Payment Notice (as defined below) to the Administrative Agent and the
Steering Committee, (e) the failure by the U.S. Borrower to obtain a temporary
waiver or forbearance, in form and substance reasonably satisfactory to the
Administrative Agent and the Steering Committee (the “Senior Subordinated Notes
Waiver”), from the holders of the Senior Subordinated Notes within five
(5) Business Days following the expiration of any grace period applicable to any
default under the Senior Subordinated Notes as a result of the U.S. Borrower’s
failure to make the Senior Subordinated Notes Interest Payment, (f) the date on
which the holders of the Senior Subordinated Notes shall exercise any rights or
remedies available under the Senior Subordinated Note Indenture or applicable
law as a result of the occurrence of any “Default” or “Event of Default” under,
and as defined in, the Senior Subordinated Note Indenture (whether in connection
with the Additional Default or otherwise), (g) any representation or warranty
made by any Loan Party in this Agreement proving to have been untrue, inaccurate
or incomplete in any material respect on or as of the date made or deemed made,
(h) failure of any Loan Party to perform, as and when required, any of their
respective covenants or other obligations set forth in this Agreement (it being
understood that time is of the

 

3

--------------------------------------------------------------------------------


 

essence for each such covenant and obligation), including without limitation,
any provision of Section 4 below, and (i) any Loan Party shall take any action
to challenge (including without limitation, to assert in writing any challenge
to) the validity or enforceability of this Agreement or any other Loan Document
or any provision hereof or thereof.

 

3.2           No Waiver; Limitation on Second Temporary Waiver.  Each Loan Party
acknowledges and agrees that the Lenders are only agreeing to temporarily waive
the Scheduled Defaults and the Additional Default during the Second Temporary
Waiver Period, and after the Second Temporary Waiver Termination Date, if the
Scheduled Defaults and/or the Additional Default have occurred and are
continuing, the temporary waiver provided herein shall automatically terminate
without any further action or notice by any party, and as a result, (a) the
waiver in this Agreement shall no longer constitute a waiver of the occurrence
or the continuance of any Event of Default which is a Scheduled Default or an
Additional Default, and each such Event of Default that occurs shall, after it
occurs, continue to exist after the Second Temporary Waiver Termination Date and
(b) nothing contained in this Agreement shall be construed to limit or affect
the right of the Administrative Agent and the Lenders to bring or maintain
during the Second Temporary Waiver Period any action to enforce or interpret any
term or provision of this Agreement, or to file or record instruments of public
record (or take other action) to perfect or further protect the perfection
and/or priority of the liens and security interests granted by the Loan Parties
to the Administrative Agent and the Lenders.  For the avoidance of doubt, during
the Second Temporary Waiver Period, the Loan Parties and their Subsidiaries may
not take any action that would be prohibited under any Loan Document during the
occurrence of a Default or Event of Default.

 

3.3           Enforcement Actions after Second Temporary Waiver Period.  Each
Loan Party acknowledges and agrees that, on the Second Temporary Waiver
Termination Date, the agreement of the Lenders to temporarily waive the
Scheduled Defaults and the Additional Default shall cease and be of no further
force or effect, and if any Scheduled Default and/or Additional Default has
occurred and is continuing at such time, the Administrative Agent and the
Lenders shall be entitled to immediately take Enforcement Actions under the
Credit Agreement, the other Loan Documents and applicable law, all without
further notice or demand, in respect of the Scheduled Defaults and/or Additional
Default (as applicable), or any other Event of Default, then existing.

 

SECTION 4.           Agreements.  To induce the Lenders to enter into this
Agreement and to temporarily waive the Scheduled Defaults and the Additional
Default during the Second Temporary Waiver Period, if the Scheduled Defaults
and/or the Additional Default have occurred and are continuing, the Borrowers,
the other Loan Parties and the Lenders agree as follows:

 

4.1           Financial Advisor.  The Administrative Agent or the Steering
Committee shall, on behalf of the Lenders, have the right to continue to retain
or to cause its counsel to continue to retain for its benefit a restructuring or
financial advisor to assist with the coordination and consummation of a
potential amendment to or restructuring of the Credit Agreement, and the U.S.
Borrower shall be liable for all costs and expenses incurred by the
Administrative Agent or

 

4

--------------------------------------------------------------------------------


 

the Steering Committee, as applicable, with respect to such restructuring or
financial advisor.  In connection with such retention, the U.S. Borrower shall
maintain in full force and effect the previously executed engagement-related
agreement with such restructuring or financial advisor, which includes an
agreement by the U.S. Borrower to be directly responsible for the fees of such
restructuring or other financial advisor, to pay such fees promptly upon being
invoiced therefor and to use its commercially reasonable efforts to cooperate,
and to cause its own advisors and its Subsidiaries to cooperate with such
restructuring or other financial advisor in the performance of its duties as an
advisor in accordance with such engagement-related agreement.

 

4.2           Cash and Cash Equivalents.  Promptly following the Second Waiver
Effective Date, the Borrowers shall confirm the locations and amounts of
material holdings by it and its Subsidiaries of cash and Cash Equivalents and
take or cause to be taken such actions as the Administrative Agent or the
Steering Committee may reasonably request to assure that the Administrative
Agent for the benefit of the Lenders has a perfected security interest therein
with “control” (as defined in the Uniform Commercial Code) with respect thereto
to the extent required pursuant to the Loan Documents.

 

4.3           Minimum Liquidity.  From and after the Second Waiver Effective
Date, the U.S. Borrower shall not, directly or indirectly, at any time permit
(a) Liquidity to be less than $28,000,000 or (b) average Liquidity for five
consecutive Business Days (“Average Liquidity”) to be less than $32,500,000;
provided, however, that (i) Liquidity shall be calculated without giving effect
to the unutilized amount of Commitments of any Defaulting Lender and (ii) if
(A) Liquidity at any time is less than $28,000,000 but greater than $26,000,000
or (B) average Liquidity for five consecutive Business Days is less than
$32,500,000 but greater than $30,000,000, such failure shall not constitute an
Event of Default or a failure to perform its obligations hereunder if such
failure is consented to by the Steering Committee within three Business Days
after the occurrence of such failure.  Upon any Responsible Officer of the U.S.
Borrower becoming aware of the failure to satisfy the requirement in clause
(a) or (b) of the previous sentence, the U.S. Borrower shall immediately notify
the Administrative Agent and the Steering Committee of such failure.  In
addition, if at any time (x) Liquidity is less than $32,000,000 or (y) Average
Liquidity is less than $37,000,000, the U.S. Borrower shall, on each Business
Day thereafter, deliver to the Administrative Agent and the Steering Committee a
report setting forth the Liquidity at the end of the previous Business Day and
the Average Liquidity for the five consecutive Business Days ending on such
previous day, and such daily reporting shall continue until the U.S. Borrower
delivers to the Administrative Agent a report demonstrating that, at the end of
the previous Business Day, Liquidity is greater than $32,000,000 and Average
Liquidity is greater than $37,000,000.

 

4.4           Weekly Cash Flow Forecasts, Etc.  The U.S. Borrower shall continue
to deliver to the Administrative Agent and the Steering Committee, on Thursday
(or the immediately succeeding Business Day if Thursday is not a Business Day)
of each week, (a) a 13-week cash flow forecast in the form of such forecast
delivered to the Steering Committee under the terms of the First Temporary
Waiver Agreement or another form reasonably satisfactory to the Steering
Committee (the “13-Week Cash Flow Forecast”), (b) a reconciliation of the cash
balances of the U.S. Borrower and its Subsidiaries between the amount shown on
the U.S. Borrower’s general ledger for the prior week and the amount maintained
on deposit for such week by the U.S. Borrower and its Subsidiaries with banks,
(c) a variance report (i) showing on a

 

5

--------------------------------------------------------------------------------


 

line item basis the percentage and dollar variance of actual cash disbursements
and revenues and cash receipts for the prior week from the amounts set forth for
such week in the most recent 13-Week Cash Flow Forecast and (ii) containing
explanations of material variances from such 13-Week Cash Flow Forecast, (d) a
certificate, in a form satisfactory to the Steering Committee, of a Responsible
Officer of the U.S. Borrower as to the calculation of Liquidity for the prior
week and attaching forth such calculations and (e) the weekly flash information
provided to the U.S. Borrower’s Board of Directors for such week.  Each delivery
of the 13-Week Cash Flow Forecast shall be deemed to be a representation by the
U.S. Borrower that such 13-Week Cash Flow Forecast has been prepared based upon
good faith estimates and assumptions that the U.S. Borrower believes were
reasonable at the time made (it being understood and agreed that such 13-Week
Cash Flow Forecast is not to be viewed as fact and that actual results during
the period or periods covered thereby may differ from such projected results).

 

4.5           Weekly Updates.  If requested by the Administrative Agent or the
Steering Committee, on Thursday (or the immediately succeeding Business Day if
Thursday is not a Business Day) of each week, and on such other dates requested
by the Steering Committee on providing the U.S. Borrower with two (2) Business
Days’ prior written notice, during the Second Temporary Waiver Period, the U.S.
Borrower shall provide the Administrative Agent, the Steering Committee and
their respective advisors with an update (via a meeting or conference call with
the U.S. Borrower’s management and/or its advisors) on the weekly flash
information provided to the Board of Directors, the ongoing financial
performance, operations and liquidity of the U.S. Borrower and its Subsidiaries
and the progress toward a proposal for an amendment to or restructuring of the
Obligations under the Credit Agreement and the Senior Subordinated Notes.

 

4.6           Additional Interest; Fees.  For each day during the Second
Temporary Waiver Period, the Advances and all outstanding Obligations shall
accrue interest at a rate per annum equal to 2% plus the rate otherwise
applicable to such Advances pursuant to Section 2.07 of the Credit Agreement,
and such additional interest shall be paid monthly in arrears on the last
Business Day of each calendar month during the Second Temporary Waiver Period
and on the Second Temporary Waiver Termination Date.

 

4.7           Activity during Second Temporary Waiver Period.  The U.S. Borrower
shall not, and shall not permit any of its Subsidiaries to, (a) incur any
Indebtedness under Section 5.02(b)(iii)(A) or 5.02(b)(iii)(I) of the Credit
Agreement, other than PIK Advances, Letters of Credit issued, in the sole
discretion of the Issuing Bank, at the request of the U.S. Borrower for the
purpose of extending or replacing Letters of Credit in the ordinary course, and
up to $500,000 of Letter of Credit Advances resulting from draws under Letters
of Credit that are expiring, (b) make any Investments under
Section 5.02(e)(xiii) of the Credit Agreement or (c) sell or otherwise dispose
of any assets under Section 5.02(d)(ii) of the Credit Agreement.  In addition,
during the Second Temporary Waiver Period, no Borrower shall request, or seek to
enforce, the funding of any Advances by any Defaulting Lender or any successor
or assignee thereof.  Furthermore, during the Second Temporary Waiver Period,
the U.S. Borrower and its Subsidiaries may not take any action, except the
incurrence of Indebtedness permitted by clause

 

6

--------------------------------------------------------------------------------


 

(a) above, that would be prohibited by the terms of the Credit Agreement or any
other Loan Document at any time while an Event of Default is in existence.

 

4.8           FAS 159.  Notwithstanding any other provision contained herein or
in any other Loan Document, all terms of an accounting or financial nature used
herein or in any other Loan Document shall be construed, and all computations of
amounts and ratios referred to herein or in any other Loan Document shall be
made at all times hereafter, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of  any Loan Party or any Subsidiary of any Loan Party at
“fair value”, as defined therein.

 

4.9           Milestones.  The U.S. Borrower shall: (a) as soon as practicable
and in any event not later than August 28, 2009 or such later date as agreed to
by the Steering Committee, deliver to the Steering Committee a schedule
detailing the extent to which basket limits under the Credit Agreement have been
utilized, certified by a Responsible Officer as true, accurate and correct and
(b) as soon as practicable and in any event not later than August 28, 2009 or
such later date as agreed to by the Steering Committee, deliver to the Steering
Committee, revised and up-to-date schedules to the Credit Agreement, the
Guarantee and Collateral Agreement, the Canadian Security Agreement, the Mexican
Pledge Agreement, the TTI Mexican Pledge Agreement, each Mortgage (and any other
Collateral Document notified by the Steering Committee to the U.S. Borrower),
certified by a Responsible Officer as true, accurate and correct, and otherwise
in each case in form and substance reasonably satisfactory to the Steering
Committee.

 

4.10         Conversion of Advances.  Notwithstanding anything to the contrary
in the Loan Documents, from and after the Second Waiver Effective Date, (a) if,
on any date, the per annum interest rate applicable to Base Rate Advances is
lower than the per annum interest rate applicable to Eurodollar Rate Advances
requested on such date and having an Interest Period of one month, such Base
Rate Advances shall, on the third Business Day following such date, be converted
into Eurodollar Rate Advances having an Interest Period of one month, and
(b) subject to clause (a) above, on the last day of the then existing Interest
Period therefor each Eurodollar Rate Advance will, at the option of the
applicable Borrower either continue as a Eurodollar Rate Advance having an
Interest Period of one month or Convert to a Base Rate Advance, and (c) the
obligation of the Lenders to Convert or continue Advances into Eurodollar Rate
Advances having an Interest Period of longer than one month shall be suspended.

 

4.11         Notice of Payment of Interest on Senior Subordinated Notes.  The
U.S. Borrower shall provide the Administrative Agent with at least five
(5) Business Days prior written notice (a “Senior Subordinated Notes Payment
Notice”) of its intention to make the Senior Subordinated Notes Interest
Payment.

 

4.12         Senior Subordinated Notes Waiver; Most Favored Nation Protection.

 


(A)           NO PROPERTY HAS BEEN PAID OR WILL BE PAYABLE TO THE HOLDERS OF THE
SENIOR SUBORDINATED NOTES IN CONNECTION WITH THE SENIOR SUBORDINATED NOTES
WAIVER AND IF ANY CASH CONSIDERATION IS PAID TO THE HOLDERS OF THE SENIOR
SUBORDINATED NOTES IN CONNECTION

 

7

--------------------------------------------------------------------------------


 


WITH THE SENIOR SUBORDINATED NOTES WAIVER IN AN AMOUNT WHICH EXCEEDS (IN
PERCENTAGE TERMS) THE AMOUNT OF THE FEE PAYABLE TO LENDERS THAT CONSENT TO THE
TERMS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 5.(B) BELOW, AN AMOUNT EQUAL
TO SUCH DIFFERENCE SHALL BE PAID AS AN ADDITIONAL FEE PRO RATA TO SUCH LENDERS.


 


(B)           IF THE TERMS OF ANY AMENDMENT, WAIVER OR FORBEARANCE (INCLUDING
THE SENIOR SUBORDINATED NOTES WAIVER) IMPOSES ANY MORE ONEROUS RESTRICTION OR
COVENANT ON  THE U.S. BORROWER OR ANY OF ITS SUBSIDIARIES UNDER OR IN RESPECT OF
THE SENIOR SUBORDINATED NOTES (EACH AN “ADDITIONAL RESTRICTION”) THEN:


 

(I)            THE U.S. BORROWER SHALL, AND WILL CAUSE EACH OF THE OTHER LOAN
PARTIES TO, ENTER INTO SUCH DOCUMENTATION AS THE ADMINISTRATIVE AGENT MAY
REQUIRE IN ORDER TO MODIFY THE TERMS OF THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT IN ORDER TO GIVE EFFECT TO AN OBLIGATION ON THE PART OF THE U.S.
BORROWER OR SUCH OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY SUCH
ADDITIONAL RESTRICTION; AND

 

(II)           FROM AND WITH EFFECT FROM THE DATE OF IMPOSITION OF SUCH
ADDITIONAL RESTRICTION, AUTOMATICALLY AND WITHOUT THE NEED FOR ANY FURTHER
ACTION BY OR ON THE PART OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LOAN
PARTY AND NOTWITHSTANDING THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER
SECTION 7.01 OF THE CREDIT AGREEMENT WITH RESPECT TO ANY LOAN PARTY, THE U.S.
BORROWER OR THE APPLICABLE LOAN PARTY SHALL BE OBLIGED TO COMPLY WITH THE TERMS
OF SUCH ADDITIONAL RESTRICTION AS IF IT HAD BEEN DULY INCORPORATED AS AN
OBLIGATION IN THE LOAN DOCUMENTS.

 

SECTION 5.           Conditions Precedent.  This Agreement shall become
effective as of the date first set forth above (the “Second Waiver Effective
Date”) following the date on which all of the following conditions have been
satisfied or waived:

 


(A)           EXECUTION AND DELIVERY.  THE BORROWERS, EACH OTHER LOAN PARTY AND
LENDERS CONSTITUTING THE MAJORITY LENDERS SHALL HAVE DULY EXECUTED COUNTERPARTS
OF THIS AGREEMENT (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF FACSIMILE OR OTHER ELECTRONIC (I.E., “PDF”)
TRANSMISSION) THE SAME TO WHITE & CASE LLP, 1155 AVENUE OF THE AMERICAS, NEW
YORK, NY 10036, ATTENTION: PO SAIDI (FACSIMILE NUMBER: 212-354-8113 / E-MAIL
ADDRESS: PSAIDI@WHITECASE.COM).


 


(B)           SECOND TEMPORARY WAIVER FEE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FROM THE U.S. BORROWER, FOR THE ACCOUNT OF EACH LENDER (OTHER THAN A
DEFAULTING LENDER) THAT EXECUTES AND DELIVERS A COUNTERPART OF THIS AGREEMENT TO
WHITE & CASE LLP IN ACCORDANCE WITH PARAGRAPH (A) ABOVE BY 5:00 P.M., NEW YORK
CITY TIME, ON FRIDAY AUGUST 14, 2009, A NON-REFUNDABLE TEMPORARY WAIVER FEE IN
AN AMOUNT EQUAL TO 0.30% OF THE SUM OF SUCH LENDER’S U.S. REVOLVING COMMITMENT,
CANADIAN REVOLVING CREDIT COMMITMENT AND TERM ADVANCES THEN OUTSTANDING, WHICH
FEE SHALL NOT BE SUBJECT TO COUNTERCLAIM OR SET-OFF, OR BE OTHERWISE AFFECTED
BY, ANY CLAIM OR DISPUTE RELATING TO ANY OTHER MATTER.


 


(C)           NO DEFAULT.  AFTER GIVING EFFECT TO THIS AGREEMENT, THERE SHALL BE
NO DEFAULT OR EVENT OF DEFAULT.

 

8

--------------------------------------------------------------------------------


 


(D)           FEES AND EXPENSES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ALL INVOICED FEES AND ACCRUED EXPENSES OF THE ADMINISTRATIVE AGENT AND THE
STEERING COMMITTEE REQUIRED TO BE PAID BY THE BORROWERS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL TO THE
ADMINISTRATIVE AGENT AND THE STEERING COMMITTEE AND THE REASONABLE FEES AND
EXPENSES OF ANY FINANCIAL ADVISER APPOINTED AND RETAINED UNDER SECTION 4.1
(FINANCIAL ADVISOR).


 

SECTION 6.           Representations and Warranties.  In order to induce the
Lenders to enter into this Agreement, the Borrowers and the other Loan Parties
hereby represent and warrant to the Lenders that:

 


(A)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION OF
SUCH ENTITY, DULY EXECUTED AND DELIVERED BY SUCH ENTITY AND CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWERS AND EACH LOAN PARTY, AS
APPLICABLE, ENFORCEABLE AGAINST EACH SUCH ENTITY RESPECTIVELY IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW; AND


 


(B)           ALL OF THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY
CONTAINED IN THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE SECOND WAIVER EFFECTIVE DATE (EXCEPT
WITH RESPECT TO OR AS MAY BE AFFECTED BY THE SCHEDULED DEFAULTS AND/OR THE
ADDITIONAL DEFAULT), WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE ON AND AS OF THE SECOND WAIVER EFFECTIVE DATE (IT BEING
UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIC DATE SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIC DATE).


 

SECTION 7.           Credit Agreement.  Except as expressly set forth herein,
this Agreement (a) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, or the Borrowers under the Credit Agreement
or any other Loan Document and (b) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle the Borrowers to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby.

 

SECTION 8.           Consent of Loan Parties.  Each of the Loan Parties hereby
consents to this Agreement.  Each of the parties hereto agrees that this
Agreement shall constitute a Loan Document.

 

SECTION 9.           Release.  In further consideration of the execution by the
Administrative Agent and the Lenders of this Agreement, each Borrower for itself
and on behalf

 

9

--------------------------------------------------------------------------------


 

of its successors, assigns, Subsidiaries and Affiliates (the “Releasing
Parties”), hereby forever releases the Administrative Agent and the Lender
Parties (other than any Defaulting Lender) and their successors, assigns,
parents, Subsidiaries, Affiliates, officers, employees, directors, agents and
attorneys (collectively, the “Released Parties”) from any and all debts, claims,
demands, liabilities, responsibilities, disputes, causes, damages, actions and
causes of action (whether at law or in equity) and obligations of every nature
whatsoever, whether liquidated or unliquidated, known or unknown, matured or
unmatured, fixed or contingent, that any Releasing Party may have against the
Released Parties that arise from or relate to any actions which the Released
Parties may have taken or omitted to take prior to the date hereof, in each case
with respect to, arising out of, or related to the Obligations, any Collateral,
the Credit Agreement, any other Loan Document and any third parties liable in
whole or in part for the Obligations (the “Released Matters”). Each Releasing
Party acknowledges that the agreements in this Section 9 are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters and constitute a complete waiver of any
right of setoff or recoupment, counterclaim or defense of any nature whatsoever
which arose prior to the Second Waiver Effective Date to payment or performance
of the Obligations.  Each Releasing Party represents and warrants that it has no
knowledge of any claim by it against the Released Parties or of any facts, or
acts or omissions of the Released Parties which on the date hereof would be the
basis of a claim by the Releasing Parties against the Released Parties which is
not released hereby.  Each Releasing Party represents and warrants that it has
not purported to transfer, assign, pledge or otherwise convey any of its right,
title or interest in any Released Matter to any other person or entity and that
the foregoing constitutes a full and complete release of all Released Matters. 
The Releasing Parties have granted this release freely, and voluntarily and
without duress.

 

SECTION 10.         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.         Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the Borrowers, the other Loan Parties, the
Administrative Agent and the Lenders, and each of their respective successors
and permitted assigns, and shall not inure to the benefit of any third parties. 
The execution and delivery of this Agreement by any Lender prior to the Second
Waiver Effective Date shall be binding upon its successors and permitted assigns
and shall be effective as to any Advances or Commitments assigned to it after
such execution and delivery.

 

SECTION 12.         Counterparts.  This Agreement may be executed by the parties
hereto in any number of separate counterparts (including facsimiled or
electronic-mailed counterparts, and such facsimile or electronic mail signatures
shall be deemed to be the same as original signatures), each of which shall be
deemed to be an original, and all of which taken together shall be deemed to
constitute one and the same instrument.

 

SECTION 13.         Headings.  The Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

*     *     *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Vice President — General Counsel

 

 

 

 

 

 

 

ACCURIDE CANADA INC.

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

ACCURIDE CUYAHOGA FALLS, INC.

 

ACCURIDE DISTRIBUTING, LLC

 

ACCURIDE EMI, LLC

 

AOT INC.

 

ERIE LAND HOLDING, INC.

 

BOSTROM HOLDINGS, INC.

 

BOSTROM SEATING, INC.

 

BOSTROM SPECIALTY SEATING, INC.

 

BRILLION IRON WORKS, INC.

 

FABCO AUTOMOTIVE CORPORATION

 

GUNITE CORPORATION

 

IMPERIAL GROUP HOLDING CORP. - 1

 

IMPERIAL GROUP HOLDING CORP. - 2

 

JAII MANAGEMENT COMPANY

 

TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.

 

TRUCK COMPONENTS INC.,

 

 

each as a Loan Party

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title:Secretary

 

--------------------------------------------------------------------------------


 

 

ACCURIDE ERIE L.P.,

 

 

as a Loan Party

 

 

 

 

By:

AKW GENERAL PARTNER L.L.C.,

 

 

as General Partner

 

 

 

 

 

By:

ACCURIDE CORPORATION,

 

 

 

as Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

 

 

Name:

Stephen A. Martin

 

 

 

 

Title:

Vice President — General

 

 

 

 

 

Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCURIDE HENDERSON LIMITED 

 

LIABILITY COMPANY

 

AKW GENERAL PARTNER L.L.C.,

 

each as a Loan Party

 

 

 

 

 

 

By:

ACCURIDE CORPORATION,

 

 

as Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

 

Name:

Stephen A. Martin

 

 

 

Title:

VP — General Counsel

 

 

 

 

 

 

 

 

 

 

 

IMPERIAL GROUP, L.P.,

 

as a Loan Party

 

 

 

 

 

 

By:

IMPERIAL GROUP HOLDING

 

 

CORP. - 1, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

 

Name:

Stephen A. Martin

 

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------